Case 6:20-cv-06835-DGL Document 2 Filed 10/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JON MATTHEW STRAUSS, M.D., MLS.,
DECISION AND ORDER
Plaintiff,
20-CV-6835L

KENTUCKY BOARD MEDICAL LICENSURE (KBML),

Defendant.

 

Pro se plaintiff, Jon Matthew Strauss, M.D., filed a Complaint (Dkt. #1) asserting claims
under 42 U.S.C. § 1983, but did not pay the filing fee, nor did he submit an application to proceed
in forma pauperis.

As set forth below, the Clerk of Court shall administratively terminate this action. If plaintiff
wishes to reopen this case, he must notify the Court in writing within 30 days of the date of this
Order and must include either (1) a properly supported motion to proceed in forma pauperis, or

(2) the $400.00 filing fee.

DISCUSSION
The filing fee for commencing a civil action in this Court is $400.00. See 28 U.S.C. § 1914.!
Whenever a civil action is commenced, the plaintiff must either (1) pay the filing fee or (2) submit a
motion to proceed in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the in forma pauperis motion

must include an affidavit or affirmation establishing that the plaintiff is unable to pay the fees and

 

1 Available at http://(www.nywd.uscourts.gov/fee-schedule.
Case 6:20-cv-06835-DGL Document 2 Filed 10/30/20 Page 2 of 2

costs for the proceedings. Here, plaintiff did not pay the $400.00 filing fee, nor did he submit a
motion to proceed in forma pauperis.

Therefore, it is

ORDER

ORDERED, that the Clerk of Court shall administratively terminate this action; and it is
further

ORDERED, that the Clerk of Court is directed to send to plaintiff a form motion to proceed
in forma pauperis with supporting affirmation; and it is further

ORDERED, that if plaintiff wishes to reopen this action, he shall so notify this Court, in
writing, no later than thirty days from the date of this Order. This writing must include either
(1) a properly supported motion to proceed in forma pauperis, or (2) the $400.00 filing fee; and it is
further

ORDERED, that upon Plaintiffs submission of either (1) a motion to proceed in forma
pauperis, or (2) the $400.00 filing fee, the Clerk of Court shall reopen this case.

IT IS SO ORDERED.

f)
IY

<= +>, Fe / 7
SS CZ l Pu

DAVID G. LARIMER
United States District Judge

 

Dated: Rochester, New York
October Z OD , 2020.
